Case: 12-10190   Date Filed: 08/02/2012   Page: 1 of 5

                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 12-10190
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 4:10-cv-00063-CDL

MARY P. STINSON,

                                                     Plaintiff-Appellant,

                                  versus



PUBLIC SERVICE TELEPHONE COMPANY,
JAMES L. BOND,

                                                     Defendants-Appellees.


                     __________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                    _________________________
                            (August 2, 2012)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
               Case: 12-10190       Date Filed: 08/02/2012     Page: 2 of 5

       This appeal involves claims of race discrimination and retaliation that were

brought under 42 U.S.C. § 1981 and 42 U.S.C. § 2000e et seq. (“Title VII”).

       Mary Stinson, an African American, appeals the grant of summary judgment

in favor of her former employer, Public Service Telephone Company (“Public

Service”). Upon review of the record and the parties’ arguments, we conclude that

there is no dispute as to any material fact, and Public Service is entitled to

judgment as a matter of law. Accordingly, we affirm.

       Where, as here, an employee attempts to prove discriminatory intent by

circumstantial evidence, the claims are subject to the burden shifting framework

set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04, 93 S. Ct.

1817, 1824–25 (1973).1 The plaintiff has the initial burden to establish a prima

facie case of disparate treatment. To establish a prima facie case of disparate

treatment, the plaintiff must show that: (1) she is a member of a protected class;

(2) she was subjected to adverse employment action; (3) her employer treated

similarly situated employees outside of her class more favorably; and (4) she was

qualified to do the job. McCann v. Tillman, 526 F.3d 1370, 1373 (11th Cir. 2008).

If the plaintiff establishes a prima facie case, then the employer must articulate a


       1
        “The McDonnell Douglas scheme for the allocation of burdens and the order of
presentation of proof also applies in § 1981 cases involving discriminatory treatment in
employment situations.” Turnes v. Amsouth Bank, N.A., 36 F.3d 1057, 1060 (11th Cir. 1994).

                                              2
              Case: 12-10190     Date Filed: 08/02/2012   Page: 3 of 5

legitimate, nondiscriminatory reason for discharging the employee. Wilson v. B/E

Aerospace, Inc., 376 F.3d 1079, 1087 (11th Cir. 2004). If the employer meet its

burden, then the plaintiff must offer evidence that the alleged reasons for the

employer’s actions are a pretext for illegal discrimination. Id.

      “[T]o determine whether employees are similarly situated, we evaluate

‘whether the employees are involved in or accused of the same or similar conduct

and are disciplined in different ways.’” Burke-Fowler v. Orange Cnty., 447 F.3d

1319, 1323 (11th Cir. 2006) (per curiam) (quoting Maniccia v. Brown, 171 F.3d

1364, 1368 (11th Cir. 1999)). The comparator’s misconduct must be “nearly

identical.” Maniccia, 171 F.3d at 1368.

      Summary judgment was proper on Stinson’s disparate treatment claims

because she cannot establish that Public Service treated similarly situated

employees outside of her class more favorably. Public Service says that it fired

Stinson because it believed she falsified bank records. No comparator falsified

bank records. Public Service’s controller checked all of the customer service

representatives’ records for the month of January 2008—records created by white

and black employees. He investigated any discrepancies he found, and observed

that only Stinson had non-matching records. Even though other customer service

representatives had used Stinson’s password to enter payments into the computer

                                          3
                Case: 12-10190        Date Filed: 08/02/2012       Page: 4 of 5

system, Stinson had signed the deposits on the records that did not match. Stinson

produced no evidence that she was treated differently then similarly situated white

employees, and therefore she cannot make out a prima facie case of race

discrimination. Additionally, Public Service’s stated reason for the discharge is

legitimate and nondiscriminatory, and Stinson has not produced evidence to

dispute that the concern about falsified bank records was a pretext for

discrimination. We do not find sufficient evidence to create a jury question in her

claims of disparate treatment, and summary judgment was proper.

       Public Service was also entitled to summary judgment on Stinson’s

retaliation claim.2 “A prima facie case of retaliation under Title VII requires the

plaintiff to show that: (1) she engaged in an activity protected under Title VII; (2)

she suffered an adverse employment action; and (3) there was a causal connection

between the protected activity and the adverse employment action.” Crawford v.

Carroll, 529 F.3d 961, 970 (11th Cir. 2008). Here, there is no causal connection

between the filing of Stinson’s complaint with the EEOC and any adverse

employment action. According to Stinson, the adverse action occurred when

Public Service reported her to the Georgia Bureau of Investigation on October 20,



       2
        The same substantive analysis applies to claims of retaliation brought under Title VII and
§ 1981. See Goldsmith v. Bagby Elevator Co., 513 F.3d 1261, 1277 (11th Cir. 2008).

                                                4
                Case: 12-10190        Date Filed: 08/02/2012      Page: 5 of 5

2008—six months after Stinson filed her charge of discrimination.3 Causation

may be inferred by close temporal proximity between a protected activity and the

adverse employment action, but under the circumstances, a six month gap is

insufficiently proximate to establish causation. See Thomas v. Cooper Lighting,

Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (per curiam). Stinson did not present

any other evidence of causation. Therefore, she failed to establish a prima facie

case of retaliation under Title VII or § 1981.

       AFFIRMED.




       3
         We do not address Stinson’s retaliation claim based on her discharge because she raises
this argument for the first time on appeal. See Access Now, Inc. v. Southwest Airlines Co., 385
F.3d 1324, 1331 (11th Cir. 2004).

                                                5